IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

LISA SCOTT,                             NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2158

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY, A FOREIGN
CORPORATION,

      Appellee.

_____________________________/

Opinion filed October 13, 2014.

An appeal from an order of the Circuit Court for Duval County.

Kelly B. Hampton, of Fenderson & Hampton, LLC, Jacksonville, for Appellant.

Thomas Corley Smith, of Lynn Leonard & Associates, Jacksonville, for Appellee.




PER CURIAM.

      Because no final judgment has yet been rendered by the lower tribunal, this

appeal is premature. Accordingly, appellee’s motion, filed on July 11, 2014, is

granted, and the appeal is dismissed.

THOMAS, ROBERTS, and ROWE, JJ., CONCUR.